Exhibit 10.128

 

DISCRETIONARY DEMAND PROMISSORY NOTE

 

March    , 2017

 

For value received and in consideration of any advance or advances
(individually, an “Advance” and collectively, the “Advances”) which MACK-CALI
REALTY, L.P., a Delaware limited partnership (together with its successors and
assigns, the “Lender”) may, in its absolute and sole discretion elect to make to
ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership (the “Borrower”),
from time to time, the Borrower hereby unconditionally and irrevocably promises
to pay to the order of the Lender at the Lender’s principal place of business
located at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 or to such other place as the Lender may designate in writing to the
Borrower, in lawful money of the United States of America in immediately
available funds, the principal amount of each such Advance on DEMAND.  The
maximum aggregate principal amount of Advances at any one time hereunder shall
be $25,000,000.00.

 

The Borrower also promises to pay to the Lender interest on the outstanding
principal amount of each Advance from the date of each Advance at the Applicable
Rate, as defined herein, on the date on which the Borrower repays any principal
amount of such Advance (such date, the “Interest Payment Date,” and each period
beginning on the date of any such Advance through and including the business day
that precedes any subsequent Interest Payment Date, an “Interest Period”).  The
“Applicable Rate” means, as of any date of determination, a fluctuating rate per
annum equal to, for each Interest Period, the LIBOR Rate for such Interest
Period plus fifty (50) basis points above the Applicable Margin for Revolving
Credit Loans (as used and defined in that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of January 25, 2017 (the “Credit
Agreement”) by and among Lender, Bank of America, N.A., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, N.A. and certain other lending institutions which are or
may become parties to the Credit Agreement.

 

“LIBOR Rate” means, for any Interest Period, the rate specified in the Wall
Street Journal, “Money Rates” column (or any successor column), as the “London
Interbank Offered Rate” for the month beginning on the first day of such
Interest Period (as published on the second business day in London prior to the
first day of such Interest Period).  Accrued interest shall be due and payable
at the end of each Interest Period.  Interest on this Note and the amounts
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed (including the first day of the period and
excluding the date of repayment).  Any change in the interest rate resulting
from a change in the rate applicable thereto (or any component thereof) pursuant
to the terms hereof shall become effective as of the opening of business on the
day on which such change in the applicable rate (or component) shall become
effective.

 

The Applicable Rate applicable to an Advance shall be set forth on the payment
grid attached hereto and made a part hereof on Schedule 1 (the “Grid”), as
adjusted by time to time by the Lender in accordance with changes to the
Applicable Rate.

 

1

--------------------------------------------------------------------------------


 

All payments made in connection with this Discretionary Demand Promissory Note
(this “Note”) shall be in lawful money of the United States in immediately
available funds without counterclaim or setoff and free and clear of and without
any deduction or withholding for, any taxes or other payments.  All such
payments shall be applied by the Lender to the outstanding principal and
interest accrued on the Advances, and other liabilities of the Borrower
hereunder, first, in respect of any interest then due, and second to outstanding
principal.

 

BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER HAS NO COMMITMENT OR OBLIGATION
TO MAKE ANY ADVANCE TO THE BORROWER, AND MAY REFUSE, IN THE EXERCISE OF ITS SOLE
DISCRETION, TO MAKE ANY ADVANCE TO THE BORROWER.

 

In consideration of the granting of the Advances evidenced by this Note, the
Borrower hereby further agrees as follows:

 

1.                                      No Commitment; Advance Requests.  The
Lender shall have no obligation to make any Advance hereunder.  Requests for
Advances shall be made within a time period acceptable to the Lender.  No course
of dealing, expectation, or reliance shall be established by any action of
Lender to approve an Advance or make an Advance within any time period.

 

2.                                      Prepayment.  The Borrower may prepay any
Advance at any time in whole or in part without premium or penalty.  Each such
prepayment shall be made together with interest accrued thereon to and including
the date of prepayment.

 

3.                                      Lender’s Books and Records; Grid. The
Lender shall maintain an account or accounts evidencing the indebtedness of the
Borrower to the Lender resulting from each Advance made by the Lender, including
(i) the amount of each Advance, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Lender
hereunder and (iii) the amount of any payment received by the Lender hereunder. 
The Lender shall record such amounts on the Grid, but in the event of any
conflict between the Grid and Lender’s records concerning the size of such
Advance, and other amounts related thereto, the records deemed most accurate by
the Lender shall govern and control, absent manifest error.

 

4.                                      RESERVED.

 

5.                                      Representations and Warranties;
Covenants.  The Borrower represents and warrants to the Lender (which
representations and warranties shall be deemed to be made at the time of each
Advance hereunder) that: (a) it is duly organized, validly existing and in good
standing under the laws of the state of Delaware and is qualified to do business
and is in good standing under the laws of every state where its failure to so
qualify could reasonably be expected to have a material and adverse effect on
its business, operations, property or other condition; (b) the execution,
issuance and delivery of this Note by the Borrower are within its organizational
powers and have been duly authorized, and the Note is valid and binding, and is
not in violation of law or of the terms of the Borrower’s organizational
documents and does not result in the breach of or constitute a default under any
indenture, agreement or undertaking to which the Borrower is a party or by which
it or its property may be bound or affected; (c) no authorization or approval or
other action by, and no notice to or filing with, any governmental

 

--------------------------------------------------------------------------------


 

authority or regulatory body is required for the due execution, delivery and
performance by the Borrower of this Note; (d) all Advances shall at all times
rank at least pari passu with all other unsecured indebtedness of the Borrower;
and (e) on the occasion of the granting of each Advance all representations and
warranties contained herein shall be true and correct in all material respects
and with the same force and effect as though such representations and warranties
had been made on and as of the date of the making of each such Advance.

 

6.                                      Payment on Demand.  The Lender may by
notice to the Borrower at any time and for any reason declare the principal
amount of all Advances hereunder, together with accrued interest thereon and any
other amounts owing hereunder, to be due and payable, subject to Section 7.  The
Borrower shall, upon any such demand, repay all such amounts in accordance with
such demand within thirty (30) business days. The failure by the Borrower to
repay all such amounts (the “Default Amount”) in accordance with such demand
within thirty (30) business days shall constitute an event of default (an “Event
of Default”) hereunder.

 

7.                                      Remedies. Upon the occurrence of an
Event of Default, the Lender shall, within five (5) business days thereof, give
written notice (a “Default Notice”) to the Rockpoint Preferred Holders (as
defined in the Second Amended and Restated Partnership Agreement of the Borrower
dated as of March    , 2017 (the “Partnership Agreement”)) in accordance with
the notice provisions set forth in the Partnership Agreement.  Such notice shall
be in addition to the notice the Lender shall give to the Borrower, and shall be
given concurrent therewith.  Following receipt of a Default Notice, the
Rockpoint Preferred Holders, or any affiliate(s) thereof or other parties
designated by them (collectively, “Rockpoint”), shall have the right, but not
the obligation, to make payment to the Lender, within thirty (30) business days
of receiving the Default Notice (the period from the occurrence of the Event of
Default through the expiration of such thirty (30) business day period, the
“Default Election Period”), in an amount equal to the Default Amount (a “Default
Advance”). During any Default Election Period, the Lender shall have no right to
enforce the provisions hereof in respect of such Event of Default or pursue any
remedies in connection therewith, including declaring the principal amount of
the Advances or interest thereon (whether or not accrued) or any other amounts
payable hereunder due and payable. In the event Rockpoint elects to make a
Default Advance, such Default Advance shall be deemed to (a) cure the Event of
Default and (b) be a demand loan by Rockpoint to the Borrower, and shall bear
interest payable to Rockpoint monthly at a rate equal to the lesser of
(i) eighteen percent (18%) per annum or, if lower, (ii) the highest rate of
interest permitted under applicable law, from and after the date of the Default
Advance until the date such Default Advance is repaid by the Borrower to
Rockpoint in full. If Rockpoint does not elect to make a Default Advance during
the Default Election Period, the Lender shall, following the expiration of the
Default Election Period, be entitled to enforce the provisions hereof in respect
of such Event of Default and pursue any remedies it may be entitled to at law or
in equity in respect of the Event of Default, including its right to declare the
principal amount of the Advances or interest thereon (whether or not accrued) or
any other amounts payable hereunder due and payable.  For the avoidance of
doubt, in the event Rockpoint makes a Default Advance, Rockpoint shall, at any
time, be entitled pursue any and all rights and remedies it may have in law or
in equity against the Borrower in the event the Borrower fails to repay to
Rockpoint the amount of the Default Advance or fails to pay any interest thereon
to Rockpoint when due.

 

--------------------------------------------------------------------------------


 

8.                                      Additional Guarantees and Other Credit
Support At No Cost.  To the extent that the Lender or any of its subsidiaries
(not including the Borrower or its subsidiaries) currently guarantees or
otherwise promises to pay or provides other credit support for any present 
obligations or liabilities of the Borrower or any of its subsidiaries, or
determines in its discretion to do so in the future, of any type or description
as of or following the date hereof, (i) whether arising under or in connection
with credit agreements, notes, guaranties, reimbursement agreements, other
agreements, by operation of law or otherwise, obligations and liabilities under
any hedging contracts, (ii) whether for money borrowed, in respect of letters of
credit, for goods and services delivered or rendered, or other amounts,
(iii) whether for principal, interest, letter of credit or other reimbursement
obligations, cash collateral cover, fees expenses, indemnities or other amounts
(including attorneys’ fees and expenses), (iv) whether or not evidenced by one
or more instruments, documents agreements or other writings, or (v) whether
incurred by the Borrower or any of its subsidiaries individually or as a member
of a group, the Lender or any of its subsidiaries providing any such guarantee
or otherwise promising to pay or providing credit support shall do so
unconditionally, and neither the Partnership nor any such subsidiary shall bear
any cost or other obligation in respect of such guarantee or other promise to
pay.  Notwithstanding the foregoing, nothing in this Section 8 shall be
construed as an obligation on the part of the Lender or any of its subsidiaries
to provide any such guarantee or promise to pay or other credit support, other
than any such arrangements in effect as of the date hereof.

 

9.                                      Miscellaneous.

 

(a)                                 Notices.

 

(i)                                     All notices, requests or other
communications required or permitted to be delivered hereunder to the Lender or
Borrower (each, a “Party”) shall be delivered in writing to such address as
provided for the applicable Party on page one of this Note or as such Party may
otherwise specify from time to time in writing.

 

(ii)                                  Notices if (A) mailed by certified or
registered mail or sent by hand or overnight courier service shall be deemed to
have been given when received, (B) sent by facsimile during the recipient’s
normal business hours shall be deemed to have been given when sent (and if sent
after normal business hours shall be deemed to have been given at the opening of
the recipient’s business on the next business day) and (C) sent by e-mail shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment).

 

(b)                                 RESERVED.

 

(c)                                  Waivers; Amendments.  No waiver of any
provision of this Note shall be effective unless such waiver shall be in writing
and signed by a duly authorized officer of the Lender (or, with respect to any
rights of Rockpoint hereunder, the Rockpoint Preferred Holders), and the same
shall then be effective only for the period and on the conditions and for the
specific instances specified in such writing.  No failure or delay by the Lender
or Rockpoint, as the case may be, in exercising any right, power or privilege
hereunder shall operate as a waiver thereof by the Lender or Rockpoint; nor
shall any single or partial exercise thereof preclude any other or

 

--------------------------------------------------------------------------------


 

further exercise thereof or the exercise of any rights, power or privilege. 
This Note may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the
Lender, and for so long as any Preferred Interests are held by a Rockpoint
Preferred Holder, the Rockpoint Preferred Holders.

 

(d)                                 Third Party Beneficiaries.  The Lender and
Borrower agree that it is the specific intention of the Lender and Borrower that
Rockpoint is and shall be a third-party beneficiary of the provisions of
Section 7 and Section 8 hereof, and any rights, powers, privileges and other
provisions of this Note relating thereto.

 

(e)                                  Governing Law.  This Note shall be
construed in accordance with and governed by the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law).  The Borrower and
Lender each agree that any suit relating to this Note may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York and consent to the nonexclusive jurisdiction of
such court and service of process in any such suit being made upon the Borrower
and the Lender by mail at the address set forth on the signature page of this
Note.  Each of the Borrower and Lender hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient forum.  Final judgment in any action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment.

 

(f)                                   Interest Adjustment.  All agreements
between the Borrower and the Lender are hereby expressly limited so that in no
contingency or event whatsoever shall the amount of interest paid or agreed to
be paid to the Lender exceed the maximum permissible under applicable law. In
this regard, it is expressly agreed that it is the intent of the Borrower and
the Lender in the execution, delivery and acceptance of this Note to contract in
strict compliance with the laws of the State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof at the time of performance of such provision shall be due,
shall involve transcending the limit of such validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from circumstances whatsoever the
Lender should ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the principal balance evidenced hereby and not to the payment
of interest.  This provision shall control every other provision of all
agreements between the Borrower and the Lender.

 

(g)                                  WAIVER OF JURY TRIAL AND CERTAIN OTHER
WAIVERS.  THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN EACH CASE IN RESPECT OF ANY LEGAL ACTION BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF THE
ADVANCES AND AGREE THAT

 

--------------------------------------------------------------------------------


 

NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY
LAW, THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

 

(h)                                 No Assignments.  This Note shall not be
assignable by either the Lender or the Borrower other than with the consent of
each party hereto.

 

(i)                                     Successors and Assigns.  This Note shall
be binding upon and inure to the benefit of the Borrower, the Lender, and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights under this Note without the prior written consent of
the Lender, and except further that, for so long as any Preferred Interests are
held by a Rockpoint Preferred Holder, neither the Lender nor the Borrower may
assign or transfer any of its rights or obligations under this Note without the
prior written consent of the Rockpoint Preferred Holders.

 

(j)                                    Severability.  If any provision of this
Note is held to be illegal, invalid or unenforceable, (a) the legality, validity
and enforceability of the remaining provisions of this Note shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(k)                                 Counterparts; Integration; Effectiveness.
This Note and any amendments, waivers, consents or supplements hereto may be
executed in counterparts, each of which shall constitute an original, but all
taken together shall constitute a single contract. This Note constitutes the
entire contract between the Parties with respect to the subject matter hereof
and supersede all previous agreements and understandings, oral or written, with
respect thereto, provided, however, that, for the avoidance of doubt, nothing
herein shall affect any additional rights the Rockpoint Preferred Holders may
have with respect hereto under the terms of any Transaction Document (as such
term is defined in the Partnership Agreement). Delivery of an executed
counterpart of a signature page to this Note by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Note.

 

[Remainder of page intentionally left blank; Signature page follows]

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware

limited partnership

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a

 

 

Maryland real estate investment trust, its

general partner

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: Chief Executive Officer

 

 

 

LENDER:

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited

partnership

 

 

 

By:

MACK-CALI REALTY

 

 

CORPORATION, a Maryland corporation,

its general partner

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Date

 

Amount of
Advance

 

Interest Payment

 

Principal
Payment

 

Name of Person
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------